OPINION OF THE COURT
Ross, J.
I would affirm the judgment appealed from. We are invited to intervene in a domain which is the exclusive responsibility of the Legislature. We decline. The Constitution of the State of New York grants to the Legislature the authority to establish the public assistance formula for this State. Section 1 of article XVII provides: “The aid, care *279and support of the needy are public concerns and shall be provided by the state and by such of its subdivisions, and in such a manner and by such means, as the legislature may from time to time determine.”
The language of this section clearly and convincingly places the burden of establishing and maintaining public assistance in the legislative body. It ill behooves us to venture into an area from which we are constitutionally excluded.
Accordingly, judgment, Supreme Court, New York County, (Wallace, J.) entered March 25, 1980, which granted the motion of defendant-respondent Commissioner of New York State Department of Social Services to dismiss the complaint, should be affirmed, without costs and without disbursements.